Title: To Thomas Jefferson from Philip Mazzei, 27 January 1804
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  27 Genn. 1804.
               
               Mandai a bordo del bastimento Hannah la cassa delle piante, vid., barbatelle, e magliuoli; la scatola coi noccioli; un vaso colle fragole d’ogni mese; e in un sol plico la mia del 23 8bre con un’aggiunta del 28 xbre; un altra mia a Mr. Madison, e l’Elogio d’Amerigo Vespucci. Ma poichè il Capno. Yeardsley non à potuto ancor partire, Le dirigo un’altro plico, contenente un’Opuscolo, che il Conte Gio: Potocki mi à dato per Lei, e una lettera per il Bellini, che ne include una delle sue sorelle con altri fogli: concernenti affari di famiglia. L’autor dell’opuscolo, che si è trattenuto 2 mesi in Firenze per farlo stampare, è quel mio debitore, di cui Le parlai in 2 precedenti, la prima sul punto di partir ⅌ Pietroburgo, e l’altra dopo il mio ritorno. Ella può averlo veduto dalla Pr. Mar. Lub; dall’Ab. Morellet, e dalla Duchessa d’Enville, ove veniva spessissimo. La vecchia Duchessa l’amava molto e lo stimava ancor più, poichè l’Ab. Barthelemy diceva, che era il più erudito giovane che avesse conosciuto. Egli à grand’ ingegno ma la sua testa sbalestra. Non à mai potuto, star fisso un’ora intiera nella medesima cosa. La sua impazienza fa sì, che i suoi scritti abbondano in errori ortografici, come vedrà. Quantunque io non sappia la quarta parte di quel ch’ei sa della lingua francese, glie ne corressi moltissimi nell’Operetta che stampava mentre io ero a Pietroburgo sull’istoria primitiva dei popoli della Russia, che qua viene stimata dal mio amico Fabbroni o da altri versati in cose di tal natura. Dopo la mia partenza ne offerse la dedica all’Imperatore, il quale gli rispose con tal gentilezza, che io mi determino a includerlene la copia, persuaso che Le piacerà di vedere un saggio di quanto Le ò detto di quel degno Principe. Certo è, che il minimo Principe dell’Impero crederebbe di abbassarsi troppo, scrivendo in quello stile ad un privato.
               In questo momento ricevo da Livorno una lettera del Maggior Barnes, nella quale mi dice: “I have received certain advise that Commodore Preble has taken & carried into Syracuse a Tripoline Bombard with 70 men. I hope he may soon take as many as to equal our prisoners in number at Tripoli.”
               Credo che s’inganni sulla supposizione che gli cambierebbero; e quando ancora gli cambiassero, non ci darebbero il solo Capitano per mille della lor canaglia. Desidero ardentemente di veder arrivare, il più presto possibile, un buon rinforzo d’America.
               Il Capno. Yeardsley à detto a Mr. Appleton, che partirà tra 3, o 4 giorni; che avrà gran cura del vaso colle fragole, che l’à fatto metter nella sua camera, che la farà innaffiare quando bisogna, mettere allo scoperto quando pioverà. Io l’ò fatto avvertire, che non richiedono troppa umidità. Siccome abbiamo qui un’inverno più dolce del solito varie delle dette piante nel vaso ànno già fiori, e una ve n’è col frutto.
                È uso quasi universale d’innestare gli Albicocchi su piante di Susini. L’avverto, che riescono molto meglio, più vegeti, e di maggior durata, quando sono innestati su piante dell’istessa natura. Son portato a credere che sarebbe l’istesso in ogni genere di piante. 
               Mi confermo al solito. Tutto suo,
               
                  Filippo Mazzei 
               
             
               Editors’ Translation
               
                  
                     27 Jan. 1804.
                  
                  I have sent on board of the Hannah the trunk with the plants—that is, the roots and the vine stocks, the box with the fruit stones, and a pot with strawberries of every month. In the same parcel I have added my letter of 23 Oct., with an addendum of 28 Dec., together with another letter for Mr. Madison and the Elogio d’Amerigo Vespucci. Since, however, Captain Yeardsley has not yet been able to leave, I am addressing you another parcel, which contains a booklet that Count Potocki has given me to be passed on to you and a letter for Mr. Bellini, which contains another one by his sisters along with other papers concerning family business affairs. The author of the booklet, who has remained two months in Florence to have it printed, is the person indebted to me of which I spoke to you in two previous letters, the first as I was about to leave for Petersburg, and the other after my return. You may have had a chance to see him at the Princess Lubomirska’s; at the Abbé Morellet’s, and at the Duchess of Enville’s, where he was very often in attendance. The old duchess loved him dearly and esteemed him even more, since Abbé Barthélemy was used to saying that he was the most learned young man he had ever met. He has great intelligence, but his mind is off balance. He has never been able to keep his focus one hour on the same thing. His impatience is such that his writings are rife with spelling mistakes, as you will see. I don’t know a fourth of what he does about the French language, and yet I have corrected a great deal of those mistakes in the booklet he was printing while I was in Petersburg on the early history of the Russian peoples, which my friend Fabbroni and others well versed in such matters here hold in esteem. After I had left, he offered to dedicate it to the emperor, who answered him with such grace that I have decided to include a copy of that message. I am certain that you will appreciate seeing a proof of what I have written you about that worthy prince. Certainly the smallest prince of the empire would think to be lowering himself too much, if writing in that style to a private citizen. 
                  I have just now received from Leghorn a letter by Major Barnes, in which he writes: “I have received certain advise that Commodore Preble has taken and carried into Syracuse a Tripoline bombard with 70 men. I hope he may soon take as many as to equal our prisoners in number at Tripoli.”
                  I think he is mistaken on the supposition that they would exchange prisoners. What is more, should they agree to the exchange, they would not release even the captain alone for a thousand of their rabble. I am so eager to see coming as soon as possible a good reinforcement from America.
                  Captain Yeardsley told Mr. Appleton that he will set sail in three or four days and that he will take great care of the strawberry pot. He has had it stored in his room, will have it watered when needed and brought outside when it will rain. I have let him know that this kind of plant does not require too much moisture. Since we have a milder than usual winter here, many of the aforementioned plants already bear flowers and there is one that already has fruits.
                  The custom of grafting apricots on plum trees is almost universally accepted here. I advise you that they actually have better outcome, resulting in stronger and longer lasting plants, when they are grafted on trees of the same nature. I am inclined to think that the same would apply to any kind of plants. 
                  I confirm I am as always, all yours
                  
                     Filippo Mazzei
                  
               
            